[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                              May 18, 2009
                               No. 08-15178                 THOMAS K. KAHN
                           Non-Argument Calendar                CLERK
                         ________________________

                 D. C. Docket No. 08-00008-CR-ORL-31DAB

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

JAMES R. GAINES,

                                                           Defendant-Appellant.


                         ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                                (May 18, 2009)

Before BLACK, MARCUS and ANDERSON, Circuit Judges.

PER CURIAM:

     Peter Warren Kenny, appointed counsel for James R. Gaines in this direct
criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Gaines’s conviction and

sentence are AFFIRMED.




                                          2